Title: American Commissioners to De Souza, 9 September 1784
From: American Commissioners
To: Pinto de Sousa Coutinho, Luis, Chevalier de



Sir
Passy, near Paris Septr. 9th 1784

The United States of America in Congress assembled, judging that an Intercourse between the Subjects of [her most Faithfull Majesty of Portugal] and the Citizens of the Said States founded on the Principles of Equality, Reciprocity, and friendship, may be of mutual Advantage to both Nations, on the twelfth day of May last, issued their Commission under the Seal of the Said States, to the Subscribers as their Ministers Plenipotentiary, giving to them or the Majority of them Full Power and Authority, for them the Said States and in their Name to confer, treat and negotiate with the Ambassador, Minister or Commissioner of [her Said Most Faithfull Majesty of Portugal] vested with full and Sufficient Powers, of and concerning a Treaty of Amity and Commerce, to make and receive Propositions for such Treaty and to conclude and Sign the same transmitting it to the Said United States in Congress assembled for their final Ratification.
We have now the Honour to inform your Excellency that We have received this Commission in due Form and that We are here ready to enter on the Negotiation, whenever a Full power from [her Said Most Faithfull Majesty of Portugal] shall appear for that Purpose.
We have further the Honour to request of your Excellency that you would transmit this Information to your Court, and to be with great Respect your Excellency’s most obedient and most humble Servants.
